DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US18/067793 filed 28 December 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/611,316 filed 28 December 2017.

Status of the Claims
Claims 1-2, 4, and 6-20 are pending.
Claims 1-2, 4, and 6-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasse et al. (US 2017/0165447) in view of Rubin (US 2008/0051882) in view of Potenziano et al. (US 2017/0232166).
	The Applicant claims, in claim 1, a method of reducing oxygen desaturation in a patient with pulmonary hypertension comprising administering inhaled nitric oxide (iNO) in combination with long-term oxygen therapy (LTOT) wherein the iNO is administered in a dose of at least 30 mcg/kg IBW/hr for at least 4 weeks. Claim 2 is a similar method to claim 1 but narrower in the desired effect. Claim 4 is a method of improving exercise capacity in a patient with pulmonary hypertension comprising administering inhaled nitric oxide (iNO) in combination with long-term oxygen therapy (LTOT) wherein the iNO is administered in a dose of at least 30 mcg/kg IBW/hr for at least 6 hours a day for at least 4 weeks. In claim 6, the iNO is administered in the first half of inspiration. Claims 7-9 narrow the amount of time iNO is administered. Claim 10 narrows the type of pulmonary hypertension and claims 11-13 narrow the diagnosis of the patient in need. Claims 14-16 further narrow the dose of iNO. In claims 17-20, the outcome of administering iNO as related to the decrease in the reduction of SpO2 and the average increase in six-minute walk distance is limited.
	Dasse teaches administering inhaled nitric oxide along with oxygen to a patient in need (abstract). Generally, nitric oxide can be inhaled providing a therapeutic dose of NO to treat a patient wherein the patient can be suffering from chronic pulmonary hypertension [0005-0006]. Dasse teaches that LTOT can be used for treating COPD [0065].
	Dasse does not teach the claimed dosing schedule nor does it teach combining iNO with LTOT in a patient.
	Rubin teaches that elevated pulmonary artery pressure can be a prognostic factor to COPD in patients receiving LTOT [0012]. COPD patients with elevated pulmonary artery pressure have a survival rate of ony 36% compared to 62% for patients with normal resting pressure [0012]. Inhaled NO is a means of treating elevated pulmonary artery pressure [0012].
	Potenziano teaches that iNO may be administered for several days to many months including for a length of 30 days (about 4 weeks) up to 2 years [0020]. The iNO can be administered for about 12 hours a day at a dosage of about 25-150 mcg/kg IBW/hr [0021-0022]. The device administering the iNO is for a patient in need thereof that may be experiencing pulmonary hypertension [0191].
	It would have been prima facie obvious to treat a patient suffering from COPD and also pulmonary hypertension (elevated artery pressure) with a combination of LTOT (for treating the COPD) and iNO (taught as being useful for treating hypertension). Regarding the dosage, a dose of 75 mcg/kg IBW/hr for 12 hours per day for 2 years would have been obvious, as well as higher and lower doses and frequencies, based on the teachings of Potenziano for the treatment of pulmonary hypertension.
	Regarding claim 6, Dasse is broad in the teaching of administering the nitric oxide. Dasse teaches that inhaled nitric oxide is administered but does not teach during which part of inhalation/inspiration the NO is administered. It would have been obvious to administer the iNO to any or all parts of inhalation/inspiration based on Dasse, thus necessarily teaching the first half of inspiration.
	Regarding claims 10-13, it would have been obvious to administer iNO to patients with pulmonary hypertension associated with COPD based on the teachings of Rubin. Dasse further teaches that NO can moderate pulmonary hypertension caused by elevation of pulmonary arterial pressure [0120] implying a patient of WHO Group I. Dasse also teaches that ventilation/perfusion balance (V/Q) can be disrupted due to high blood oxygen levels [0117] and that iNO has been shown to increase survival after high oxygen exposure and also permits a reduced amount of supplemental oxygen to be used [0122-0123], thus it would have been obvious to use iNO to treat patients with pulmonary hypertension associated with a V/Q mismatch.
Regarding claims 17-20, the Applicant claims the method of claim 2 wherein the iNO provides an average decrease in the reduction of SpO2 during exercise an an average increase in six-minute walk distance. These results, which are claimed as being a result of administering iNO in at least about 30 mcg/lg IBW/hr for at least 4 weeks along with LTOT, are properties that are inherent in the method of the prior art which teaches the same therapies and dosages. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Accordingly, claims 1-2, 4, and 6-20 are rejected as obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-19, 21-22, and 24-25 of copending Application No. 16/643,198. The ‘198 claims are towards a method of treating pulmonary hypertension in a patient comprising administering iNO at a dose of about 5-70 mcg/kg IBW/hr for at least 2 weeks. Claim 24 of ‘198 further requires the iNO is administered with LTOT. The dependent claims of ‘198 narrow the dosing schedule and patient population but continue to read on the instant claims. Instant claims 17-20 are addressed by copending claims 18-19 as well as the inherent ability of the copending composition with the same components and dosing schedule as the instant claims to provide an average decrease in the reduction of SpO2.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613